ON PETITION FOR REHEARING
PER CURIAM.
Motion for rehearing granted. We note that the trial court, following our remand of this case, has complied with Florida Rule of Appellate Procedure 9.140(g) by attaching a copy of that portion of the record which conclusively shows that appellant is not entitled to post-conviction relief. Therefore, the trial court need not hold an evidentiary hearing and we affirm the trial court’s order denying appellant’s motion for post-conviction relief.
LETTS, C. J., and DELL and WALDEN, JJ., concur.